Title: From Alexander Hamilton to Thomas Jefferson, 18 December 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Treasury Department Decmr. 18th1793
Sir,

I am to acknowledge the receipt of an extract of a letter from you to Mr. Hammond of the 5th. of September 1793.
As a preliminary however to the Instructions to be given to the Collectors, it will be necessary that you inform me, whether Mr. Hammond has assented to the proposed arrangement as well as the number and names of the prizes that come within the description.
I have the Honor to be   with great respect   sir   Your Most Obedient servant

A HamiltonSecy of the Treasy
Thomas Jefferson EsquireSecretary of State

